EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yifan Mao on January 18, 2022.

The application has been amended as follows:
In the Claims:
		Lines 14-17 of Claim 22 are amended to read:
	the third DNA strand is complementary to, and hybridized to, both a first adaptor and the target sequence in the first DNA strand,
	 wherein the first adaptor comprises a first adaptor sequence,
	wherein the second adaptor sequence and the first adaptor sequence are the same, and
		
Lines 12-15 of Claim 24 are amended to read:
	the third DNA strand is complementary to, and hybridized to, both a first adaptor and the target sequence in the first DNA strand,
	 wherein the first adaptor comprises a first adaptor sequence,
	wherein the second adaptor sequence and the first adaptor sequence are the same, and

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:  In view of the claim amendments and attorney’s arguments, the rejection of claims 17-24 under 35 U.S.C. 112(b) as being indefinite has been overcome, as the claims have been amended to clarify the relationship of the first, second, third and fourth DNA strands to the adaptor sequences in the first DNA strand.  It is noted that these amendments do not change the scope of the claimed invention, but were only made to improve clarity of the claims.  It is also noted that the Examiner’s Amendment above was made only to further improve clarity.  As previously indicated, claims 17-24 were found to be novel and nonobvious over the closest prior art references of Kazakov et al. (U.S. Patent Pub. No. 2012/0164651), Drmanac et al. (U.S. Patent No. 8,133,719 and Drmanac et al. (U.S. Patent Pub. No. 2009/0005252), and no additional prior art references were identified that teach or suggest an array comprising a substrate comprising a plurality of discrete areas, wherein each of at least a subset of the plurality of discrete areas comprises a DNA complex, or a DNA complex, as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637